Citation Nr: 0020398	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-05 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Whether the 0 percent disability evaluation assigned for 
service-connected residuals of spontaneous pneumothorax is 
appropriate.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as secondary to service-connected 
residuals of spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on verified active duty from June 1964 
to December 1967.

This appeal arises from a December 1998, Department of 
Veterans Affairs Regional Office (VARO), Montgomery, Alabama 
rating decision which granted entitlement to service 
connection for spontaneous pneumothorax, evaluated as 0 
percent disability, and denied entitlement to service 
connection for obstructive pulmonary disease claimed as 
secondary to service connected spontaneous pneumothorax.


FINDINGS OF FACT

1.  Current manifestations of the appellant's service-
connected residuals of spontaneous pneumothorax include FEV1 
79% of predicted value, FEV1/FVC 101% of predicted value and 
DLCO 79% of predicted value.

2.  Competent medical evidence does not indicated that the 
appellant first manifested chronic obstructive pulmonary 
disease during service, or that he has chronic obstructive 
pulmonary disease as the result of his service-connected 
residuals of spontaneous pneumothorax.


CONCLUSIONS OF LAW

1.  Manifestations of the appellant's service-connected 
residuals of spontaneous pneumothorax are 10 percent, but no 
more than 10 percent, disabling.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97 Diagnostic Code 6845 (1999).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
chronic obstructive pulmonary disease, claimed as secondary to 
service-connected spontaneous pneumothorax.  38 U.S.C.A. 
§ 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Higher Rating

Regarding the appellant's claim for an increased rating, the 
Board finds that the appellant has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized the issue on appeal 
in order to comply with the recent opinion by the Court in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court held, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, No. 96-947, slip op. at 17, emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a statement of 
the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluation assigned to his 
service-connected disability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

A January 5, 1967 military treatment entry reported that the 
appellant complained of pain in his chest of 1 hour's 
duration which radiated into his left shoulder area.  There 
was no previous excessive exercise.  It was observed that the 
pain was clearly pleuritic of an abrupt onset.  X-rays 
revealed left apical pneumothorax.  A January 9, 1967 entry 
reported that x-rays were clear.  A January 23, 1967 military 
treatment entry reported that the appellant had been in the 
hospital earlier for a first spontaneous pneumothorax.  He 
had not been treated with a tube, and it had spontaneously 
resolved.  On examination, he claimed that, on the day 
before, he had developed a non-productive cough and chest 
pain on the left with chills.  The impression was of URI 
(upper respiratory infection), rule out pneumothorax.  At 
follow-up, the appellant denied any problems. 

The appellant's October 1967 military separation examination 
reported that he provided a history of shortness of breath 
and pain or pressure in his chest.  The examiner noted a 
history of left spontaneous pneumothorax in 1967 with no 
recurrence since.  His lungs were described as normal on 
examination.

Private hospitalization records from Tallahassee Memorial 
Hospital for a period of admission in October 1971 were 
submitted, which indicated that the appellant presented with 
complaints of pain in the left side of his chest.  The chest 
film in the emergency room showed evidence of pneumothorax on 
the left.  The appellant reported a previous similar episode.  
The collapse was minimal, and tube decompression was 
deferred.  Follow up x-ray showed an increase in the collapse 
with some atelectasis in the lower lobe and lingula of the 
upper lobe.  The appellant still wished to defer use of the 
tube, and repeat chest film showed minimal improvement.  His 
condition at discharge was improved.  He was to remain at 
home and have follow up examination in one week.  He was 
advised to discontinue smoking.  Final diagnosis was of 
spontaneous pneumothorax, left, recurrent.

A VA examination was conducted in August 1998.  The examiner 
observed that the appellant was somewhat short of breath on 
questioning and may have had some chest pain on the left side 
(the side of the hemithorax).  The appellant reported that he 
sometimes had irregular heartbeats and sometimes, but very 
seldom, night dyspnea.  He denied cough or expectorations.  
The examiner noted that he did not have productive cough.  He 
did have minimal dyspnea on exertion.  He was not asthmatic.  
He did not take any treatment, and had no periods of 
incapacitation.  Physical examination revealed no abnormal 
findings on percussion and auscultation.  Pertinent diagnoses 
included status post spontaneous pneumothorax in 1966 and 
1970, treated medically, minor chronic obstructive pulmonary 
disease, and chronic sinusitis.  Pulmonary function tests 
revealed FEV1 was 79% of predicted value.  FEV1/FVC was 101% 
of predicted value.  DLCO was 79% of predicted value.  Mild 
airflow obstruction with gas trapping and mild diffusion 
impairment corrected with adjustment for alveolar volume was 
noted.  X-rays of the appellant's chest revealed flattening 
of the hemidiaphragms, but no other evidence of emphysema or 
other acute disease.  There was no evidence of pneumothorax.

Residuals of a left pneumothorax are rated under traumatic 
chest wall defect, pneumothorax, hernia, etc.  38 C.F.R. 
§ 4.97 Diagnostic Code 6843 (1999).  

The schedular criteria for rating purposes read as follows:

FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy.  [100 percent]

FEV-1 of 40- to 55- percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55- percent 
predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  [60 percent]

FEV-1 of 56- to 70- percent predicted, or 
FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56- to 65- percent predicted.  [30 
percent]

FEV-1 of 71- to 80- percent predicted, 
or; FEV1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66- to 80- percent predicted.  
[10 percent]

Or rate primary disorder.

Note (1):  A 100 percent rating shall be 
assigned for pleurisy with empyema, with 
or without pleurocutaneous fistula, until 
resolved.

Note (2):  Following episodes of total 
spontaneous pneumothorax, a rating of 100 
percent shall be assigned as of the date 
of hospital admission and shall continue 
for three months from the first day of 
the month after hospital discharge.

Note (3):  Gunshot wounds of the pleural 
cavity with bullet or missile retained in 
lung, pain or discomfort on exertion, or 
with scattered rales or some limitation 
of excursion of diaphragm or of lower 
chest expansion shall be rated at least 
20-percent disabling.  Disabling injuries 
of shoulder girdle muscles (Groups I to 
IV) shall be separately rated and 
combined with ratings for respiratory 
involvement.  Involvement of Muscle Group 
XXI (DC 5321), however, will not be 
separately rated.

38 C.F.R. § 4.97 Diagnostic Codes 6840-6845 (1999).

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that the evidence 
supports a rating of 10 percent for service-connected 
residuals of a spontaneous pneumothorax.  Id.; Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  The evidence 
reveals that current manifestations of the appellant's 
spontaneous pneumothorax, which include FEV1 of 79% of 
predicted, FEV1/FVC of 101% of predicted and DLCO of 79% of 
predicted value, meet the level of severity which calls for an 
10 percent disability rating 38 C.F.R. § 4.97 Diagnostic Codes 
6840-6845 (1999).  However, there is no indication that the 
appellant has manifestations which would warrant a 30 percent 
disability rating under the schedular criteria because his 
FEV-1 and FEV-1/FVC are each more than 70 percent of predicted 
value and his DLCO is more than 65 percent of predicted value.  
Accordingly, a rating higher of 10 percent, but no higher, is 
warranted.

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).

Service Connection

The appellant is also seeking service connection for chronic 
obstructive pulmonary disease secondary service-connected 
residuals of spontaneous pneumothorax.  Under pertinent law 
and VA regulations, service connection may be granted if a 
disability was incurred or aggravated during service, or if 
proximately due to, or the result of, service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).  

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  In the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim must 
fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  As will 
be explained below, it is found that his claims for 
entitlement to service connection are not well grounded.

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

The Board finds that the evidence does not establish that the 
appellant's currently diagnosed minor chronic obstructive 
pulmonary disease is the result of his service-connected 
spontaneous pneumothorax.  Other than his spontaneous 
pneumothorax, his military treatment records merely reveal an 
acute and transitory upper respiratory infection in 1967, and 
his post service medical records are devoid of any complaints 
or findings referable to chronic obstructive pulmonary disease 
until August 1998, more than 30 years after his military 
separation.  Further, there is no medical opinion linking 
chronic obstructive pulmonary disease to his service-connected 
spontaneous pneumothorax.  

Because there is no objective medical evidence to establish 
that the appellant currently has chronic obstructive pulmonary 
disease that is the result of service-connected spontaneous 
pneumothorax, it is found that the claim presented is not well 
grounded.  Rabideau v. Derwinski, 2 Vet.App 141, 143 (1992) 
(lack of evidence of the claimed disability related to in-
service incurrence or aggravation).  Therefore, VA's duty to 
assist the appellant in the development of this issue is not 
for application.  

Further, the appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issues presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has chronic 
obstructive pulmonary disease as a result of his service-
connected spontaneous pneumothorax, his assertions of a 
medical diagnosis and opinion on causation alone are not 
probative.  See also, Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement of the Case, in which the appellant 
was informed that the reason for the denial of his claim was 
that there was no objective medical evidence to substantiate 
that he currently has chronic obstructive pulmonary disease 
that was incurred or aggravated during service, or that 
manifested as the result of service-connected spontaneous 
pneumothorax.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.


ORDER

A 10 percent disability rating for the appellant's service-
connected residuals of spontaneous pneumothorax is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

The claim for entitlement to service connection for chronic 
obstructive pulmonary disease, claimed as secondary to 
service-connected residuals of spontaneous pneumothorax, is 
not well grounded and is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


